NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 20, 2017 *
                             Decided December 19, 2017

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 17-1473

ALTAI THORNTON,                                  Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of Illinois.

      v.                                         No. 14-cv-00127

SALVADOR GODINEZ, et al.,                        Michael J. Reagan,
    Defendants-Appellees.                        Chief Judge.

                                      ORDER

       Altai Thornton, a prisoner at Menard Correctional Center, was stabbed in the eye
and required treatment including surgery. Unsatisfied with the care he received,
Thornton sued prison doctors and officials under 42 U.S.C. § 1983 for deliberate
indifference to his serious medical needs. Specifically, he asserts that the defendants
delayed an MRI that an ophthalmologist had ordered and did not ensure that the
stitches in his eye were removed at the right time. The district court entered summary

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-1473                                                                       Page 2

judgment for the defendants, and Thornton appeals. Because no reasonable jury could
find that the defendants acted with deliberate indifference, we affirm the judgment.

       We recount the facts in the light most favorable to Thornton, the nonmovant.
Grieveson v. Anderson, 538 F.3d 763, 765 (7th Cir. 2008). After another inmate stabbed
Thornton in the eye at around 5:00 p.m. on March 19, 2012, medical staff cleaned and
dressed the wound and gave him Tylenol; the on-duty doctor (reached by telephone)
requested notification of any change in his condition overnight. The next day, Thornton
saw Dr. John Shepherd, another doctor at Menard; Dr. Eric Johnson, an optometrist;
and, finally, an off-site ophthalmologist, Dr. Ukeme Umana. Dr. Umana performed
surgery on Thornton’s eye to reattach his eyeball to the surrounding muscle, and gave
him 14 stitches. Two days later at Thornton’s follow-up exam, Dr. Umana ordered an
MRI of his head and eye.

        Thornton remained in the prison’s health care unit until April 17 so that medical
staff could see him daily. On March 26, Thornton was seen by another doctor at Menard
who noted that he would submit the MRI request to the “collegial review” panel for
approval. The next day, Dr. Shepherd checked on Thornton. On March 29 Dr. Shepherd
saw Thornton for the last time and wrote on his chart that Thornton had no new
complaints and that the panel had approved the MRI. Nursing staff scheduled the test
for April 10 (just under three weeks after Dr. Umana had ordered it).

       Dr. Umana saw Thornton on April 5, did not remove his stitches, and
recommended that the MRI be completed “ASAP.” Thornton’s MRI occurred as
scheduled on April 10, and Dr. Umana did not recommend further treatment based on
the results. In late April Thornton submitted two medical slips asking the healthcare
unit when his stitches would be removed; Dr. Umana performed that procedure on
May 3. Dr. Umana told him that the Menard doctors could have removed the stitches.

       Meanwhile, on April 30 Thornton had filed a grievance alleging that he did not
receive the MRI ordered by Dr. Umana and that the stitches in his eye were causing him
pain. Warden Mike Atchison treated the complaint as an emergency grievance, but
denied it after an investigation because the MRI had already occurred and the staff had
moved up Thornton’s stitches-removal appointment from June to May 3. Thornton
appealed the denial of his grievance to the Administrative Review Board, which denied
his appeal. Months later, Salvador Godinez, the director of Illinois Department of
Corrections, concurred in the denial.
No. 17-1473                                                                           Page 3

       The district judge screened Thornton’s complaint, see 28 U.S.C. § 1915A, and
allowed him to proceed on a claim that Dr. Shepherd, Atchison, and Godinez were
deliberately indifferent for delaying his MRI and failing to remove his stitches.
Thornton asked the court three times for recruited counsel, but was repeatedly denied.

       Eventually, the defendants moved for summary judgment. Dr. Shepherd argued
that he played no part in scheduling the MRI and that Dr. Umana, who was in charge of
directing Thornton’s treatment, never instructed him to remove Thornton’s stitches.
Atchison and Godinez argued that they were entitled to rely on the medical staff’s
determinations regarding Thornton’s care. The district court granted the defendants’
motions and, after dismissing Dr. Johnson (the prison optometrist) because he was
never served, entered judgment in their favor.

        Prison officials violate the Eighth Amendment’s proscription against cruel and
unusual punishment when they display deliberate indifference to the serious medical
needs of prisoners. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference “is
more than negligence and approaches intentional wrongdoing.” Collignon v. Milwaukee
Cty., 163 F.3d 982, 988 (7th Cir. 1998) (citing Farmer v. Brennan, 511 U.S. 825, 835 (1994)).
A claim of deliberate indifference has both an objective and a subjective component.
Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). To satisfy the objective component, a
prisoner must demonstrate that his medical condition is “objectively, sufficiently
serious.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). All defendants conceded that
Thornton’s eye injury was serious. The inmate then must demonstrate that prison
officials acted with a “sufficiently culpable state of mind.” Id. They must be aware of the
prisoner’s serious medical needs and disregard an excessive risk that the lack of
treatment poses to the prisoner’s health or safety. Grieveson, 538 F.3d at 775.

       No reasonable jury could find that Atchison and Godinez acted with deliberate
indifference. As non-medical defendants, they were entitled to reasonably rely on the
expertise of the medical professionals. See Johnson v. Doughty, 433 F.3d 1001, 1010–11
(7th Cir. 2006); Greeno, 414 F.3d at 656–57. After Thornton filed his grievance on
April 30, Atchison classified it as an emergency and directed the grievance officer to
investigate. The health care unit told him that Thornton’s MRI was already performed
and that Thornton’s appointment with Dr. Umana was moved up from June to May 3.
Atchinson cannot be said to have exhibited deliberate indifference when he
appropriately considered the grievance urgent, investigated immediately, and relied on
the reports of medical staff that Thornton was receiving the care he needed. See Greeno,
414 F.3d at 655. And Godinez did not even know about Thornton’s situation until the
No. 17-1473                                                                       Page 4

following year when he concurred with Atchison’s determination. Nothing in the
record suggests that by upholding the denial of Thornton’s grievance, Godinez
disregarded a need for treatment that was completed long ago. See id. at 656. The
district court properly entered summary judgment for both Atchison and Godinez.

       As for Dr. Shepherd, Thornton argues that he presented evidence that created a
genuine issue of material fact about Dr. Shepherd’s actions, but there is zero evidence
that the doctor was deliberately indifferent. Nothing suggests that Dr. Shepherd even
knew before March 27 that Dr. Umana had ordered an MRI a week earlier.
Dr. Shepherd was not involved with the panel that approved Thornton’s MRI on
March 29, and there is no evidence that he had any role in scheduling the MRI for
April 10—scheduling outside procedures is handled by nursing staff. Dr. Umana did
not order any follow-up care after reviewing the results, so no required treatments were
delayed. And Thornton cannot show that he somehow experienced prolonged pain or
discomfort while waiting to get the test—a diagnostic tool, not a treatment.

       Further, there is no evidence that Dr. Shepherd personally delayed removing
Thornton’s stitches. The surgeon, Dr. Umana, did not remove Thornton’s stitches at the
follow-up appointment on April 5, but instead waited until the next appointment on
May 3. The only inference to be drawn is that the surgeon believed that the stitches
were not ready for removal until sometime after April 5—well after Thornton’s last
appointment with Dr. Shepherd in March. No evidence suggests that Dr. Shepherd
personally was responsible for removing the stitches but failed to do so. See Arnett v.
Webster, 658 F.3d 742, 753–54 (7th Cir. 2011) (affirming entry of summary judgment to
doctor who treated inmate but then left inmate in the care of other medical
professionals). Although Thornton filled out two medical slips in late April asking the
health care unit when his stitches would be removed, those slips were not addressed to
Dr. Shepherd, and the record does not reflect that Dr. Shepherd was aware of
Thornton’s questions. Because no reasonable jury could find that Dr. Shepherd was
deliberately indifferent, the district court correctly entered summary judgment.

       We turn now to Thornton’s contention that the magistrate judge abused his
discretion by denying Thornton’s three motions for attorney representation. See Pruitt v.
Mote, 503 F.3d 647, 661 (7th Cir. 2007) (en banc). When an indigent plaintiff like
Thornton requests recruitment of counsel the district court must ask whether he made
reasonable attempts to independently obtain counsel (or was prevented from doing so),
and whether it appears that he is competent to litigate the case. Id. at 654. We will
reverse only if Thornton demonstrates prejudice. Id. at 659.
No. 17-1473                                                                          Page 5



       The magistrate judge denied Thornton’s first motion for counsel because
Thornton had not demonstrated reasonable efforts to retain counsel. When he later did,
the magistrate judge concluded that Thornton was competent to litigate the case
himself. To support his determination, the judge noted that Thornton’s complaint was
clear and specific, that Thornton adequately expressed the factual and legal bases for his
claims, and that he followed the instructions of the court. The judge added that
Thornton’s filings were well written and easy to understand. The magistrate judge
considered the Pruitt factors, see 503 F.3d at 655–56, and did not abuse his discretion.
Moreover, we cannot discern how having an attorney could have changed the outcome.

        We are not persuaded by Thornton’s argument that because he was transferred
to a different prison, he could not identify witnesses or other potential defendants, nor
adequately investigate his claims. Transfer is an important factor to consider in deciding
whether to recruit counsel for indigent prisoners. See Junior v. Anderson, 724 F.3d 812,
815 (7th Cir. 2013) (collecting cases). But talking to other inmates would not have helped
him investigate the defendants’ state of mind, and anyway he made no request for
information from inmates at his former institution or for the identities of any other
potential defendant who was involved in his ordeal. See Olson v. Morgan, 750 F.3d 708,
712 (7th Cir. 2014). Instead Thornton pursued the more promising route of serving
document requests and interrogatories on the defendants. Finally, Thornton does not
explain what kind of investigation he wanted to do at Menard but could not.

        Thornton also argues that without an attorney, he could not enlist an expert
medical witness. Medical testimony is often required in deliberate-indifference cases.
See, e.g., James v. Eli, 846 F.3d 951, 953 (7th Cir. 2017). But this case primarily turns on
whether the defendants he named were responsible for the alleged deficiencies in his
medical care. An expert could not say anything about whose responsibility it was to
schedule the MRI or take out the stitches. And it is doubtful, given the evidence in the
record, that an expert would have been able to conclude that Dr. Shepherd, specifically,
was so far afield from the standard of care that his actions surpassed malpractice and
instead approached intentional wrongdoing. See Arnett, 658 F.3d at 751.

        We briefly note that an attorney may have helped Thornton serve Dr. Johnson,
the prison’s optometrist, who was ultimately dismissed with prejudice from this case
for failure to prosecute. See FED. R. CIV. P. 41(b). Indigent prisoners representing
themselves are entitled to rely on the United States Marshals to effect service of process.
Williams v. Werlinger, 795 F.3d 759, 760 (7th Cir. 2015). But somehow the Marshals could
No. 17-1473                                                                     Page 6

not locate an optometrist who worked at Menard, and there is no evidence that the
district court appropriately followed up when the Marshals did not serve Johnson.
See id. Nevertheless, on appeal Thornton does not argue that dismissing Johnson from
the case for lack of service was an abuse of discretion. And, even if Dr. Johnson had
been served, nothing in the record (including Thornton’s complaint) suggests that
Johnson was personally involved with either of his two concerns: a delayed MRI or a
failure to timely remove his stitches.

                                                                           AFFIRMED.